                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:12-cr-00083-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                                ORDER
                                )
JAMES WARD,                     )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for compassionate release. [Doc. 34].

I.        BACKGROUND

          In December 2013, the Defendant James Ward was convicted of one

count of theft of a firearm and one count of possessing a stolen firearm and

was sentenced to a total of 180 months’ imprisonment. [Doc. 21]. The

Defendant is currently incarcerated at the Federal Transfer Center in

Oklahoma City, and his projected release date is January 3, 2025.1

          On December 30, 2020, the Defendant filed the present motion

seeking compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).



1    See https://www.bop.gov/inmateloc/ (last visited Jan. 6, 2021).


         Case 1:12-cr-00083-MR-WCM Document 35 Filed 01/07/21 Page 1 of 6
[Doc. 34]. In his motion, the Defendant seeks his immediate release due to

the ongoing COVID-19 pandemic. [Id.]. The Defendant contends that he

has not initiated an administrative request because he has been held at the

Federal Transfer Center for a month awaiting transfer to a new facility. He

further argues that he was advised by an unidentified law firm that, “because

of a recent case that has set a new pre[cedent],” he is entitled to seek relief

from this Court without first seeking relief through the BOP. [Doc. 34 at 1].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”       18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden without receiving any

response before filing a motion for a sentence reduction. Further, the Court

of Appeals for the Fourth Circuit has held that a district court lacks the
                                      2



      Case 1:12-cr-00083-MR-WCM Document 35 Filed 01/07/21 Page 2 of 6
authority to modify a sentence except in the narrow circumstances and

procedures set forth in § 3582. See United States v. Goodwyn, 596 F.3d

233, 235 (4th Cir. 2010).2

      While some courts have waived the exhaustion requirement for

compassionate release motion in light of the COVID-19 pandemic, see

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *4 (E.D.

Va. Apr. 10, 2020) (collecting cases), other courts have been reluctant to

grant such waivers. For example, the Third Circuit in United States v. Raia

held that a prisoner’s failure to exhaust all administrative remedies set forth

in § 3582(c)(1)(A) warranted the denial of his motion for compassionate

release. 954 F.3d 594, 597 (3d Cir. 2020). In so holding, the Third Circuit

stated that it did not intend to minimize the risks that COVID-19 poses to the

health of federal inmates. However, the Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular


2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           3



      Case 1:12-cr-00083-MR-WCM Document 35 Filed 01/07/21 Page 3 of 6
prison alone cannot independently justify compassionate release, especially

considering the BOP's statutory role, and its extensive professional efforts to

curtail the virus's spread.” Id.3 The Court went on to state as follows:

            Given BOP's shared desire for a safe and healthy
            prison environment, we conclude that strict
            compliance with § 3582(c)(1)(A)'s exhaustion
            requirement takes on added—and critical—
            importance. And given the Attorney General's
            directive that BOP prioritize the use of its various
            statutory authorities to grant home confinement for
            inmates seeking transfer in connection with the
            ongoing COVID-19 pandemic, we anticipate that the
            statutory requirement will be speedily dispatched in
            cases like this one.

Id. (citation and internal quotation marks omitted). Other courts, including

district courts within the Fourth Circuit, have followed Raia’s example and

continued to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic. See United States v. Carver, 451 F. Supp. 3d 1198, 1199 (E.D.

Wash. 2020); United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL

1903160, at *3 (D. Conn. Apr. 17, 2020); United States v. Meron, No. 2:18-

cr-0209-KJM, 2020 WL 1873900, at *2 (E.D. Cal. Apr. 15, 2020); United

States v. Hembry, No. 12-cr-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal.


3 Citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
https://www.bop.gov/resources/news/20200313_covid19.jsp).
                                        4



     Case 1:12-cr-00083-MR-WCM Document 35 Filed 01/07/21 Page 4 of 6
Apr. 10, 2020); Feiling, 2020 WL 1821457, at *5; United States v. Gillis, No.

14-cr-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020);

United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D.

Colo. Apr. 3, 2020); United States v. Clark, No. 17-85-SDD-RLB, 2020 WL

1557397, at *3 (M.D. La. Apr. 1, 2020); United States v. Oliver, No. JKB-16-

0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020); United States v.

Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *1 (M.D. Fla.

Mar. 27, 2020); United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL

1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v. Cohen, No.

19cr602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24, 2020); United

States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108, at *3 (D.

Conn. Mar. 19, 2020). The Court agrees with Raia and the cases cited above

and therefore joins these courts in holding that the current circumstances

presented by the COVID-19 pandemic do not render the exhaustion of

administrative remedies futile.

      Here, the Defendant has failed to demonstrate that he has exhausted

his administrative remedies at BOP or that 30 days have passed since

making a request for compassionate release. Having failed to comply with

the requirements of the statute, the Defendant’s motion for compassionate

release must be denied without prejudice.
                                     5



     Case 1:12-cr-00083-MR-WCM Document 35 Filed 01/07/21 Page 5 of 6
      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for compassionate release [Doc. 34], is DENIED

WITHOUT PREJUDICE to refiling after the Defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the Defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the Defendant’s facility, whichever is

earlier.

      IT IS SO ORDERED.
                               Signed: January 7, 2021




                                          6



      Case 1:12-cr-00083-MR-WCM Document 35 Filed 01/07/21 Page 6 of 6
